The suit was one for the recovery of damages suffered by Mr. Tucker's wife through the failure of her father and mother, Mr. and Mrs. Jenkins, to attend the funeral of her child, due to the telegraph company's neglect to deliver a telegram announcing the child's death.
Mr. and Mrs. Tucker lived near Clarksville. Mr. and Mrs. Jenkins lived near Colorado City. Following the child's death the Tuckers caused the following telegram to be delivered to the telegraph company at Clarksville, on August 16: "Sterling Dosier, Colorado, Texas: Tom Tucker's baby died today. If anyone can come, send telegram. (Signed) Sam Corley." Corley was a physician, acting for the Tuckers in sending the message, as he informed the telegraph company's agent at the time. Dosier lived in Colorado City and was accessible to the company. He was a relative both of the Tuckers and the Jenkins. The proof was that if he had duly received the message he would have at once communicated it to Mr. and Mrs. Jenkins, who would have immediately gone to Clarksville, where they would have arrived at 4:30 p.m. on August 17th; and upon receipt of any word that they were coming, the funeral would have been delayed until their arrival. The message was not delivered to Dosier at all.
With the telegraph company having distinct information that the message was sent for Mr. and Mrs. Tucker (Western U. Tel. Co. v. Broesche, 72 Tex. 654, 13 Am. St., 843, 10 S.W. 734), the message upon its face, — having regard to its nature and the known usual conduct in such cases, — very clearly gave notice to the company that its purpose was to immediately summon for the burial of the child someone in close relationship to the senders; that a reply from such person or persons as to whether they were coming was expected, and, if the reply was favorable, that the senders would reasonably postpone the burial until their arrival. Such would have been the natural consequences of such a message, if it had been delivered, and, therefore, should reasonably have been foreseen. Western U. Tel. Co. v. Swearingen, 97 Tex. 293, 104 Am. St., 878, 78 S.W. 491.
Under the proof, there can be no doubt that any inquiry by the company would have afforded it knowledge that the message was intended for Mr. and Mrs. Jenkins, and, accordingly, of their interest in it. It was not necessary that the message give the company distinct notice of their relationship to the child and Mr. and Mrs. Tucker. It was sufficient if its language was such as to put the company upon inquiry. Western U. Tel. Co. v. Adams,75 Tex. 531, 6 L.R.A., 844, 16 Am. St., 920, 12 S.W. 857; Herring v. Western U. Tel. Co., 108 Tex. 77, 185 S.W. 293. That the message was intended to include someone other than, or in addition to, Dosier as the person whose presence at the burial was desired, is plain. It said: "If anyone can come, send telegram." This gave clear notice that there were those other than Dosier in close relationship to the senders whose coming was desired, and, upon the delivery of the message, might be expected. The importance *Page 374 
of the message as to such persons was apparent. Their names were not disclosed, but with their interest thus made known, the ascertainment of their names would have been a natural inquiry. If the company had desired to know them, it should have made the inquiry. Had it been made, it could easily and readily have learned them.
The message in its language was not materially different from that in Western U. Tel. Co. v. Landry, 134 S.W. 848, in which a writ of error was refused, reported also in 108 S.W. 461. There the message was addressed by Mrs. Landry to her father, concerning the serious illness of her husband, who died. It read: "Gus very low. Send someone to me. Answer." It was held that the father and a brother of the sender were within the purview of the message, as the "someone" that the sender desired should come to her in her time of stress.
The judgments of the District Court and Court of Civil Appeals are affirmed.
Affirmed.